   Case 2:17-cr-00014-MHT-GMB Document 137 Filed 01/15/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )      CRIMINAL ACTION NO.
    v.                                  )          2:17cr14-MHT
                                        )              (WO)
DAVID SCOTT GAFFORD                     )


                                   ORDER

    Upon     review       of    the     evidence      submitted       by     the

government (doc. nos. 136-1, 136-2), which shows that

defendant        David         Scott        Gafford    has      now         been

re-prescribed      the     medication         he   complained     of       being

denied,     it   is      ORDERED       that    defendant     David         Scott

Gafford’s motion for a court order (doc. no. 133) is

denied as moot.

    DONE, this the 15th day of January, 2021.

                                          /s/ Myron H. Thompson
                                       UNITED STATES DISTRICT JUDGE
